Citation Nr: 0734821	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent prior to May 3, 2006, and in excess of 20 percent 
from that date for degenerative disc disease of the lumbar 
spine, status post discectomy, on appeal from the initial 
grant of service connection.

2.  Entitlement to service connection for arthritis of the 
right hip.

3.  Entitlement to service connection for arthritis of the 
left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981 and from March 1985 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for degenerative 
disc disease of the lumbar spine and assigned a 10 percent 
disability rating effective April 1, 2004; denied service 
connection for arthritis of the right and left hips.  The 
veteran's claims folder has since been transferred to the St. 
Petersburg, Florida, RO.  A July 2006 rating decision 
increased the evaluation for disc disease to 20 percent 
effective May 3, 2006.

In August 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.


FINDINGS OF FACT

1.  Prior to May 3, 2006, the veteran's lumbar spine 
disability was not manifested by intervertebral disc syndrome 
(IVDS) with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; or forward flexion of the thoracolumbar spine 
limited to 60 degrees or less; or, the combined range of 
motion of the thoracolumbar spine limited to 120 degrees or 
less; or, manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

2.  From May 3, 2006, the veteran's lumbar spine disability 
was not manifested by IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; or forward flexion of 
the thoracolumbar spine 30 digress or less; or favorable 
ankylosis of the entire thoracolumbar spine.

3.  The veteran does not have arthritis of the right hip.

4.  The veteran does not have arthritis of the left hip.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial disability 
evaluation in excess of 10 percent prior to May 3, 2006, and 
in excess of 20 percent from that date for degenerative disc 
disease of the lumbar spine, status post discectomy.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, 4.71a, Diagnostic Codes 5235 to 5243 
(2007).

2.  Arthritis of the right hip was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  Arthritis of the left hip was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability rating for degenerative disc disease 
of the lumbar spine 

In July 2004, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent disability rating effective April 1, 2004.  By a 
July 2006 rating decision the veteran's evaluation for her 
disc disease was increased to 20 percent effective May 3, 
2006.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending claim).

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

The criteria under Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome (IVDS), direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of the chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 20 percent disability rating for IVDS 
is warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability rating 
for IVDS is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a (2006).

Explanatory notes explain that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that require 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Further, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

The criteria for rating diseases and injuries of the spine 
provide with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 60 degrees or less; or, the 
combined range of motion of the thoracolumbar spine is 
limited to 120 degrees or less; or, that the disorder is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  38 
C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board notes that the July 2004 rating decision granting 
service connection for intervertebral disc syndrome also 
granted service connection and a separate 10 percent 
disability evaluation for radiculopathy of the right lower 
extremity effective April 1, 2004.  An appeal has not been 
presented with respect to that rating, and hence, it is not 
before the Board.

With respect to the lumbar spine disability for the period 
before May 3, 2006, the evidence does not establish IVDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
to warrant a 20 percent disability rating.  The evidence also 
does not show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or a 
combined range of motion of the throacolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


The November 2003 VA predischarge examination showed flexion 
to 85 degrees, extension to 20 degrees, lateral bending right 
and left to 35 degrees.  There was low back pain with 
straight leg raise and abduction and adduction of the right 
hip.  Reflexes were 2+ throughout; Babinski sign was 
negative.  Muscle strength was 5/5 throughout.  X-rays showed 
degenerative disc disease at L4-5, L5-S1 with early 
spondylolytic change.  There are no notes about an "attack" 
of intervertebral disc syndrome in the record during the 
period of the first staged rating.  In light of the 
foregoing, the clinical findings reported do not warrant an 
increased rating under any applicable criteria.  Hence, no 
increased rating for the veteran's lumbar spine disability is 
warranted for the first staged rating.

In rendering this decision the Board has considered the 
functional impairment caused by pain as set forth in the 
DeLuca case.  Service medical records from the Army Reserves 
in February 2003 indicated weakness of the core muscles or 
lumbosacral insufficiency.  Physical therapy notes indicated 
limitation of motion due to pain.  The November 2003 examiner 
did not indicate additional functional impairment due to 
pain, fatigue, weakness, or lack of endurance.  In view of 
the current range of motion findings and the veteran's 
complaints, the Board finds that the pain related functional 
impairment is included in the first staged rating.

As for the period from May 3, 2006, the symptoms attributable 
to the veteran's lumbar disability are not shown at any time 
to be of such a nature or severity or to result in such 
functional limitations as to warrant a schedular evaluation 
in excess of the assigned 20 percent rating.  The May 2006 VA 
examination showed complaints of low back pain with worsening 
radicular pain to both lower extremities.  The examination 
showed posture and gait to be normal.  The veteran had mild 
spasm about the lumbar spine with moderate tenderness.  
Forward flexion was to 49 degrees, backward extension was to 
22 degrees with pain, lateral flexion was to 20 degrees to 
the left and 15 degrees to the right, rotation was to 30 
degrees bilaterally.  All ranges of motion were noted with 
pain.  It was noted that forward flexion was further limited 
to 44 degrees due to pain with repetitive motion.  The 
medical evidence does not show that the veteran had forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine to 
warrant a higher disability evaluation.


Here the medical evidence does not show evidence of IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The May 2006 examiner noted there were no days of 
incapacitating episodes.  Motor, sensory, and reflex 
functions of both lower extremities were fully intact.  X-
rays showed degenerative changes most significant at L4-5 
with mild posterior subluxation of L3 on L4.  

At her August 2007 hearing, the veteran testified that she 
could not sleep well due to pain and stiffness in her back.  
She had not received physical therapy since she was in the 
military.  She indicated she received treatment for her back 
approximately once or twice a year.  She stated she could do 
limited household chores.  The veteran testified that she had 
pain from her back down her leg.  

The 20 percent disability rating assigned reflects 
compensation for the veteran's pain and functional 
limitations experienced during this staged rating period.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  Accordingly, a 
rating in excess of 20 percent for a lumbar spine disability 
for the period from May 3, 2006 is denied.

II.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2007). ACDUTRA is 
generally full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 3.6(c)(1) (2007).  
INACDUTRA is generally Reserve duty other than full-time 
duty.  38 C.F.R. 3.6(d) (2007).

The evidence of record does not support the claim for service 
connection for arthritis of the hips.  The veteran's active 
duty service medical records are negative for complaints, 
treatment, or diagnosis of arthritis of the hips.  The 
September 1981 separation examination noted normal clinical 
evaluation of the lower extremities.  Reserve medical records 
show treatment for hip pain in 1990, 1991, and 1994 diagnosed 
as degenerative joint disease, but a November 1990 x-ray was 
noted as normal.  The November 2003 VA predischarge 
examination of the hips showed full range of motion 
bilaterally with crepitus and pain with abduction and 
adduction on the right.  X-rays of the hips were noted as 
normal.

At her August 2007 hearing, the veteran testified that she 
received treatment for hip pain several times during service.  
The veteran indicated that in 1993 she was told she had 
degenerative arthritis.  She stated she underwent physical 
therapy, Cortisone injections, and steroid injections for her 
hips without relief.  

There is no medical evidence that the veteran currently has 
arthritis of the hips. As noted above, although the veteran 
was diagnosed with degenerative joint disease of the hips 
there is no x-ray evidence that the veteran has arthritis of 
the hips.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  In Brammer, the Court stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer, 3 Vet. App. at 225.  
The Court further stated that where the proof is insufficient 
to establish a present disability there could be no valid 
claim for service connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of current disabilities, as defined by governing law, 
the claims must be denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The Board notes that VAOPGCPREC 8-
2003 held that, if, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony at an August 2007 
Board Video Conference hearing.  

The Board acknowledges that the veteran was not provided 
specific notice of how disability ratings and effective dates 
are assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The veteran was 
provided, during the appeal, with notice concerning the 
evaluation of her back disability.  The failure to provide 
the specific notice required by Dingess is harmless in this 
instance because the preponderance of the evidence is against 
the appellant's claims for service connection and an 
increased disability rating, and any questions as to the 
appropriate disability rating to be assigned to the hip 
disability or the effective date to be assigned for service 
connection or an increased rating are moot.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and by a VA examination for the veteran's service 
connected back disability and an examination prior to 
discharge in November 2003.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, status post 
discectomy prior to May 3, 2006 is denied.  An initial 
evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine, status post discectomy from May 
3, 2006 is denied.

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the left hip is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


